Case 3:18-cv-00724-RGJ-RSE Document 45 Filed 04/14/20 Page 1 of 3 PageID #: 245




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 LIFEBACK RECOVERY CENTER, PLLC,                        )
 on behalf of plaintiff and                             )
 the class members defined herein,                      )
                                                        )
                Plaintiff,                              )
                                                        )      3:18-cv-724-RGJ
                v.                                      )
                                                        )
 WALMART INC.,                                          )
 and JOHN DOES 1-10,                                    )
                                                        )
                Defendants.                             )

                                STIPULATION OF DISMISSAL

          NOW COME Plaintiff Lifeback Recovery Center, PLLC (“Plaintiff”) and Defendant

 Walmart Inc., (“Defendant”) (collectively, the “Parties”), by and through their respective

 attorneys, and pursuant to Fed R. Civ. Proc. 41(a)(1)(ii), hereby stipulate to the dismissal of

 Plaintiff's individual claims and the claims of the putative class without prejudice and without

 costs.



 DATED: April 13, 2020
  s/ Daniel A. Edelman                                /s/Meredith C. Slawe
  Daniel A. Edelman                                   Meredith C. Slawe

  Daniel A. Edelman                                   Meredith C. Slawe (pro hac vice)
  Cathleen M. Combs                                   AKIN GUMP STRAUSS HAUER & FELD
  Dulijaza Clark                                      LLP
  EDELMAN, COMBS, LATTURNER                           Two Commerce Square
         & GOODWIN, LLC                               2001 Market Street, Suite 4100
  20 S. Clark Street, Suite 1500                      Philadelphia, PA 19103
  Chicago, Illinois 60603                             (215) 965-1202 (telephone)
  (312) 739-4200                                      (215) 965-1210 (facsimile)
  (312) 419-0379 (FAX)                                mslawe@akingump.com
  courtecl@edcombs.com                                .

                                                  1
Case 3:18-cv-00724-RGJ-RSE Document 45 Filed 04/14/20 Page 2 of 3 PageID #: 246




                                             Donald L. Miller, II
  Zachary L. Taylor                          QUINTAIROS, PRIETO, WOOD & BOYER,
  TAYLOR COUCH, PLLC                         P.A
  130 Saint Matthews Avenue, Suite 301       9300 Shelbyville Road, Suite 400
  Louisville, Kentucky 40207                 Louisville, KY 40222
  ztaylor@taylorcouchlaw.com                 (502) 423-6390 (telephone)
  (502) 625-5000                             (502) 423-6391 (facsimile)
                                             dmiller@qpwblaw.com
  Attorneys for Plaintiff
                                             Attorneys for Defendants




            April 14, 2020




                                         2
Case 3:18-cv-00724-RGJ-RSE Document 45 Filed 04/14/20 Page 3 of 3 PageID #: 247




                                 CERTIFICATE OF SERVICE

         I, Daniel A. Edelman, hereby certify that on April 13, 2020, I caused a true and accurate
 copy of the foregoing document to be served, via the Court’s CM/ECF system, upon all counsel
 of record.


                                                             s/ Daniel A. Edelman
                                                             Daniel A. Edelman


 Daniel A. Edelman
 Cathleen M. Combs
 Dulijaza Clark
 EDELMAN, COMBS, LATTURNER
        & GOODWIN, LLC
 20 S. Clark Street, Suite 1500
 Chicago, Illinois 60603
 (312) 739-4200
 (312) 419-0379 (FAX)
 courtecl@edcombs.com




                                                 3
